Citation Nr: 0010341	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  97-29 018	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a nervous 
condition, classified as an emotionally unstable personality.

3.  Entitlement to a compensable evaluation for hemorrhoids.

4.  Entitlement to a compensable evaluation for tinea 
versicolor and tinea pedis.

5.  Entitlement to a 10 percent evaluation based upon 
multiple, noncompensable service-connected disabilities.

6.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
status post cervical fusion, degenerative disc disease, of 
the cervical spine.  

7.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for low 
back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
December 1975 to December 1979.  

2.	On April 5, 2000 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, in New 
Orleans, that the veteran died in October 1998.  

3.	Investigation in May 1999 by the Naval Criminal 
Investigative Service identified and confirmed skeletal 
remains of the veteran for the coroner.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  The same is known because in November 1998, the 
Naval Criminal Investigative Service initiated an 
investigation into the skeletal remains of a person whom the 
Coroner's Office, Parish of Orleans, New Orleans, Louisiana, 
believed to be the veteran.  Dental records in the Board's 
possession were loaned to the Coroner, who, on May 17, 1999, 
advised that the skeletal remains were positively identified 
as belonging to the veteran in this case.  

As a matter of law, the veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. 
§ 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.



		
Deborah W. Singleton
	Member, Board of Veterans' Appeals

 


- 3 -


